            Case 1:19-cv-03135-TNM Document 17 Filed 06/23/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19cv3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                     JOINT STATUS REPORT

       Pursuant to this Court’s minute Order dated December 23, 2020, the Parties, Gun Owners of

America, Inc., (“Plaintiff”) and United States Department of Justice (“Defendant” or “DOJ”) jointly

file this Status Report to the Court and respectfully state as follows:

       1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

       2.      In response to Plaintiff’s request for a referral, Defendant agreed to refer Plaintiff’s

FOIA request to FBI, DEA, and ATF.

       3.      In the last status report, Defendant informed the Court that the FBI, DEA, and ATF

had completed their search for potentially responsive records and would be providing a final

response.

       4.      Since the last status report, the FBI, DEA, and ATF provided Plaintiff with their final

response. Plaintiff had follow-up questions with respect to the responses, and Defendant is preparing

a reply to those questions.

       The parties request an additional 30 days for the parties to complete their discussions, and, at
           Case 1:19-cv-03135-TNM Document 17 Filed 06/23/21 Page 2 of 2



the completion of the 30 days, will file a Status Report informing the Court if the matter has been

resolved or requesting a briefing schedule.

 DATED: June 23, 2021                                       Respectfully submitted,

                                                            CHANNING D. PHILLIPS
                                                            Acting United States Attorney

  /s/ Robert J. Olson              .                        BRIAN HUDAK
 ROBERT J. OLSON, D.C. Bar # 1029318                        Acting Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                             BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                      DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                               Assistant United States Attorney
 wjo@mindspring.com                                         United States Attorney’s Office
                                                            Civil Division
                                                            555 4th Street, N.W.
 Counsel for Plaintiff
                                                            Washington, D.C. 20530
                                                            (202) 252-2507
                                                            darrell.valdez@usdoj.gov

                                                            Counsel for Defendant




                                                  2
